Weiss, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Respondent’s determination found that petitioner had violated prison rules related to unauthorized use of State property and possession of a controlled substance. Respondent has reversed his prior determination, dismissed all charges against petitioner and expunged references to the charges from the records. Accordingly, all issues relating to the disciplinary proceeding have been rendered moot (see, Matter of Gonzalez v Jones, 115 AD2d 849, 850-851).
Petition dismissed, as moot, without costs. Kane, J. P., Casey, Weiss, Mercure and Harvey, JJ., concur.